Filed electronically with the Securities and Exchange Commission on May 20, 2015 File No. 002-78122 File No. 811-03495 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 || Pre-Effective Amendment || Post-Effective Amendment No. 68 | X | and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 || Amendment No. 64 | X | DWS MONEY MARKET TRUST (Exact name of Registrant as Specified in Charter) 345 Park Avenue, New York, NY10154 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code:(617) 295-1000 John Millette Vice President and Secretary One Beacon Street Boston Massachusetts02108 (Name and Address of Agent for Service) Copy to: David A. Sturms, Esq. Vedder Price P.C. 222 North LaSalle Street Chicago, Illinois 60601 It is proposed that this filing will become effective (check appropriate box): |X| Immediately upon filing pursuant to paragraph (b) || On pursuant to paragraph (b) || 60 days after filing pursuant to paragraph (a)(1) || On pursuant to paragraph (a)(1) || 75 days after filing pursuant to paragraph (a)(2) || On pursuant to paragraph (a)(2) of Rule 485 || Pursuant to paragraph (a)(3) of Rule 485 If appropriate, check the following box: || This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This filing relates solely to the following Funds, each a series of the Registrant: Cash Management Fund — Institutional Shares Cash Reserves Fund Institutional — Institutional Class Deutsche Money Market Series — Institutional Shares NY Tax Free Money Fund – Investment Class and Tax-Exempt New York Money Market Fund Class Tax Free Money Fund Investment — Premier Shares SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York and the State of New York on the 8th day of May 2015. DWS MONEY MARKET TRUST By: /s/Brian E. Binder Brian E. Binder* President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: SIGNATURE TITLE DATE /s/Brian E. Binder Brian E. Binder* President May 8, 2015 Paul H. Schubert Chief Financial Officer and Treasurer May 8, 2015 /s/John W. Ballantine John W. Ballantine* Trustee May 8, 2015 /s/Henry P. Becton, Jr. Henry P. Becton, Jr.* Trustee May 8, 2015 /s/Dawn-Marie Driscoll Dawn-Marie Driscoll* Trustee May 8, 2015 /s/Keith R. Fox Keith R. Fox* Trustee May 8, 2015 /s/Paul K. Freeman Paul K. Freeman* Trustee May 8, 2015 /s/Kenneth C. Froewiss Kenneth C. Froewiss* Chairperson and Trustee May 8, 2015 /s/Richard J. Herring Richard J. Herring* Trustee May 8, 2015 /s/William McClayton William McClayton* Vice Chairperson and Trustee May 8, 2015 /s/Rebecca W. Rimel Rebecca W. Rimel* Trustee May 8, 2015 /s/William N. Searcy, Jr. William N. Searcy, Jr.* Trustee May 8, 2015 /s/Jean Gleason Stromberg Jean Gleason Stromberg* Trustee May 8, 2015 *By: /s/Caroline Pearson Caroline Pearson** Chief Legal Officer ** Attorney-in-fact pursuant to the powers of attorney that are incorporated herein by reference to Post-Effective Amendment No. 65, as filed on September 30, 2014 to the Registration Statement. SIGNATURES CASH MANAGEMENT PORTFOLIO has duly caused this amendment to the Registration Statements on Form N-1A of DWS Money Market Trust, on behalf of Cash Management Fund, Cash Reserves Fund Institutional, and Deutsche Money Market Series, and Cash Reserve Fund, Inc. to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York and the State of New York on the 8th day of May 2015. CASH MANAGEMENT PORTFOLIO By:/s/Brian E. Binder Brian E. Binder* President *By: /s/Caroline Pearson Caroline Pearson** Chief Legal Officer ** Attorney-in-fact pursuant to the power of attorney filed in Amendment No. 33 to the Registration Statement for Cash Management Portfolio on May 1, 2015. EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
